IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           :   No. 1932 Disciplinary Docket No. 3
                                           :
PETER JOSEPH PAYNE, JR.                    :   No. 197 DB 2012
                                           :
                                           :   Attorney Registration No. 68902
PETITION FOR REINSTATEMENT                 :
                                           :   (Allegheny County)


                                        ORDER

PER CURIAM
       AND NOW, this 22nd day of July, 2019, the Petition for Reinstatement is granted.

Petitioner is directed to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).